Citation Nr: 1727009	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO. 13-24 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.

2. Entitlement to an initial rating in excess of 30 percent for bowel incontinence, residuals of prostate cancer.

3. Entitlement to special monthly compensation (SMC) for aid and attendance.


REPRESENTATION

Appellant represented by:	Joretta Durant, Attorney


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 and August 2012 rating decisions issued by Regional Offices (ROs) of the Department of Veterans Affairs (VA). Jurisdiction over the matter currently rests with the RO in Winston-Salem, North Carolina, 

In a June 2013 rating decision, the Veteran was granted an increased rating of 100 percent for posttraumatic stress disorder (PTSD) for the entire period of appeal. This is the highest schedular rating available. Therefore, the issue of an increased rating for PTSD percent is moot.

The Board notes that VA has received a letter from the Veteran's representative requesting that the Board make a decision on the record because the Veteran was too sick to appear at his requested hearing. See November 2016 correspondence. The Board, therefore, considers the Veteran's request for a hearing as withdrawn. 

The issues of entitlement to an initial rating in excess of 20 percent for diabetes mellitus and entitlement to an initial rating in excess of 30 percent for bowel incontinence, residuals of prostate cancer, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran is service connected for alcohol-induced cardiomyopathy with congestive heart failure associated with PTSD and major depressive disorder, rated at 100 percent; PTSD, rated at 100 percent; bowel incontinence, residuals of prostate cancer, rated at 30 percent; diabetes mellitus, rated at 20 percent; and erectile dysfunction associated with bowel incontinence, residuals of prostate cancer, rated at 0 percent.

2. The Veteran is unable to dress or undress himself, keep himself ordinarily clean and presentable, or attend to the wants of nature due to service-connected disability.


CONCLUSION OF LAW

The criteria for SMC for aid and attendance have been met. 38 U.S.C.A. §§ 1114 (l) (West 2014); 38 C.F.R. §§ 3.350 (b), 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (a) (2016). However, in view of the Board's favorable decision herein, further assistance is unnecessary to aid the Veteran in substantiating his claim for entitlement to SMC for aid and attendance.

Legal Criteria & Analysis

Under 38 U.S.C.A. § 1114 (l), SMC for aid and attendance is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person. 38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.350 (b). 

Determinations as to need for aid and attendance based on service-connected disability must be based on actual requirements of personal assistance from others. In making such determinations, consideration is given to such conditions as: inability of claimant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment. "Bedridden" will be a proper basis for the determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed. It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made. The particular personal functions which the claimant is unable to perform should be considered in connection with his condition as a whole. It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need. 38 C.F.R. § 3.352 (a).

The Veteran is service connected for alcohol-induced cardiomyopathy with congestive heart failure associated with PTSD and major depressive disorder, rated at 100 percent; PTSD, rated at 100 percent; bowel incontinence, residuals of prostate cancer, rated at 30 percent; diabetes mellitus, rated at 20 percent; and erectile dysfunction associated with bowel incontinence, residuals of prostate cancer, rated at 0 percent. See June 2013 ratings code sheet.

The medical record reflects that the Veteran has lived in an assisted living facility since 2009. See December 2010 private discharge note; March 2011 VA Examination for Housebound Status or Permanent Need for Regular Aid and Attendance; January 2013 VA Examination for Housebound Status or Permanent Need for Regular Aid and Attendance. 

In January 2013, the Veteran underwent a VA examination to determine his need for regular aid and attendance. See January 2013 VA Examination for Housebound Status or Permanent Need for Regular Aid and Attendance. According to the examination report, the Veteran is able to feed himself, but he unable to prepare his own meals and needs help dressing, changing clothes, and bathing. The examiner noted that the Veteran was able to leave the assisted living facility but required assistance with getting into and out of vehicles and was unable to drive.   

According to a statement from the Veteran's power of attorney, the Veteran requires assistance in bathing, dressing, shaving, brushing his teeth, getting dressed, meal preparation, and the administration of his medication, including his insulin shots. See July 2013 Statement in Support of Claim. In addition, she reported that the Veteran cannot control his urine flow or his bowel movements and wears diapers.

Upon review of the record, the Board finds that the Veteran is in need of regular aid and attendance. Both the VA examination and the Veteran's private treatment records establish that he has been living in an assisted living facility due at least in part to his service-connected disabilities. The VA examiner determined in January 2013 that his bowel inconsistency is partly due to his prostate cancer, and as a result he cannot attend to the wants of nature. There is no evidence to doubt the credibility of the examiner, and the Board finds the opinion probative. 

The Board also acknowledges the lay testimony of the Veteran's power of attorney, who reports to have known the Veteran for over 25 years. In her statement, she reported that the Veteran needed help with his daily living, including bathing and getting dressed, and uses diapers due to his bowel and bladder incontinence. The Board notes that laypersons are competent to testify to observable symptomatology. Accordingly, the Board finds that the Veteran's power of attorney is competent to report said symptoms. Further, the Board finds no evidence to doubt her credibility. 

The competent and credible evidence is uncontroverted in that the Veteran is in need of regular and attendance due to his service-connected disabilities. Therefore, the Board finds that the criteria for SMC for aid and attendance have been met.


ORDER

Entitlement to SMC for aid and attendance is granted.


REMAND

The Veteran's service-connected residuals of prostate cancer are classified under the diagnostic codes for prostate cancer and bowel incontinence. See 38 C.F.R. § 4.124a, Diagnostic Codes 7332, 7528 (2016).

According to the January 2013 VA examination, the Veteran's loss of bladder control is in part due to his prostate cancer. However, the examiner did not provide any rationale to support his conclusion. In a February 2015 Statement of the Case, the RO denied consideration of the Veteran's urinary incontinence based on an October 2011 VA examination that found that his urinary incontinence more likely than not pre-existed his prostate cancer. See October 2011 VA medical record review. In her report, the examiner reasoned that, while treatment records reflect that incontinence was mentioned in a 2006 review of symptoms, they do not reflect any mentioning of incontinence during the Veteran's prostate cancer treatment.

In light of the medically disputed etiology of the Veteran's urinary incontinence, the Board finds that a remand is necessary to determine whether his urinary incontinence was caused or aggravated by his service-connected residuals of prostate cancer. 

Regarding the issue of entitlement to an increased rating for diabetes mellitus, the Board acknowledges the Veteran's contention that his disability has increased in severity since the last examination. See March 2015 VA Form 9. In addition, the Board notes that the Veteran's last examination regarding his diabetes mellitus was over 4 years ago. See January 2013 Diabetes Mellitus Disability Benefits Questionnaire. With regard to increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran. Green v. Derwinski, 1 Vet. App. 121  (1991). In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted. Schafrath v. Derwinski, 1 Vet. App. 589  (1991); 38 C.F.R. § 3.327 (a). As such, an additional examination is warranted.

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158 and 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

1. With any required assistance of the Veteran, obtain any outstanding VA and/or private medical records and associate them with the claims file.

2. Following completion of the above, afford the Veteran a VA examination to determine the following:

(1) the current severity of his service-connected bowel incontinence, residuals of prostate cancer; 

(2) the etiology of his urinary incontinence; and 

(3) the current severity of his urinary incontinence only if it is found to be etiologically related to his prostate cancer. 

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's urinary incontinence was caused or aggravated by his service-connected prostate cancer.

The claims folder must be made available to the examiner for review in connection with the examination, and the examiner must acknowledge such review in the examination report. A complete rationale must be given for all opinions and conclusions expressed.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions. If his reports are discounted, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, he or she should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

3. In addition, afford the Veteran a VA examination to determine the current severity of his service-connected diabetes mellitus. The claims folder should be made available to the examiner for review prior to the examination, and the examiner should acknowledge such review in the examination report.

A complete rationale must be given for all opinions and conclusions expressed.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions. If his reports are discounted, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, he or she should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

4. Thereafter, readjudicate the Veteran's claims based on the new evidence of record. If any benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


